UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7331



In Re: RESTONEY ROBINSON,

                                                          Petitioner.




                On Petition for Writ of Mandamus.
                   (CA-93-381-MU, CA-94-196-MU)

Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson has filed a petition for writ of mandamus in

this court to recuse a particular district court judge from pre-

siding over his actions in the Western District of North Carolina

on the grounds of bias. Because we find no merit to the claims, we

deny the petition.
     Bias must be extrajudicial to warrant recusal. A judge's bias

must be personal and not arise out of the litigation. In re Beard,
811 F.2d 818, 827 (4th Cir. 1987). Recusal is not required merely

because a judge is familiar with a case due to his judicial in-

volvement with prior proceedings. Id. Robinson presents no evidence

to substantiate his claims that the judge's adverse rulings against

him were based on race.

     For these reasons, we deny the petition for writ of mandamus.
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2